DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 7/9/2019.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statement filed 10/16/2019 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Foreign Application GB1811234.2 in United Kingdom of Great Britain and Northern Ireland, filed on 7/9/2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-10 are directed to a method (i.e. a process) and claims 11-20 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 11, which is representative of independent claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 11 recites a judicial exception as explained further below:
A computing system for determining a safety index of a product, the computing system comprising: a processor; and a memory storing instructions that, when being executed, cause the processor to:
retrieve a plurality of toxicity values of the product from a toxicity database, wherein the toxicity values correspond to a plurality types of the product respectively;
retrieve a plurality of weight values of the product from a weight database, wherein the weight values correspond to the types of the product respectively; and
determine the safety index of the product according to the toxicity values and the weight values.
The highlighted portions of limitations [B]-[D] above recite concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG, the Under the broadest reasonable interpretation, other than the additional elements of “by a computer system,” “processor,” and “a memory storing instructions,” the claims 1 and 11 recite acts that could be performed by a human, e.g., mentally or manually, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive toxicity values of a product from a toxicity database (e.g., previously saved record of information recorded with pen and paper), retrieve weight values of the products from a weight database (e.g., previously saved record of information recorded with pen and paper) corresponding to the types of the product, and determine the safety index of the product according to the toxicity values and weight values. While not specifically recited in the independent claims, the determining of safety index of the product based on toxicity values and weight values indicates a mathematical relationships, formulas, equations, and calculation, which are recited in dependent claims 6-9 and 16-19, that falls “Mathematical Concepts” another one of the abstract idea groupings articulated in the 2019 PEG. 
Therefore, these steps are an abstract idea that are mental process and a mathematical concept. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “by a computer system,” “processor,” and “a memory storing instructions,” to receive, retrieve, and determine information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0028]-[0029], [0085] and Fig. 1A-1C) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [B]-[C] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B]-[D] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for determining safety index of a product. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "retrieving" limitation) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 1 and 11 recite substantially similar limitations as independent claim 8 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 2-10, and 12-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-4 and 12-14 further recite additional descriptive information of the toxicity test, which do not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 5 and 15 further recite additional descriptive information for the weight values information, which do not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 6-9 and 16-19 further recite mathematical formulas and equations for the independent claims, which do not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claim 10 and 20 further recite additional descriptive information for the rank weight, which do not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks et al. (US 20150100516 A1), hereinafter “Hicks.” 
Claims 1 and 11, Hicks discloses a method and computer system for determining a safety index of a product, the method comprising (Para. [0002]: “The present general inventive concept is directed to a method, apparatus, and computer readable storage medium directed to analyzing and scoring cosmetic products.”):
processor (Para. [0106], processing unit); and 
a memory storing instructions that, when being executed, cause the processor to (Para. [0106]: “The processing unit 1000 can read and execute instructions that can perform any and all of the methods/features described herein.” “The storage device 1006 can read/write to a non-transitory computer readable storage medium 1007 such as a CD-ROM, hard disc, BLU-RAY disc, flash memory chip, etc. The non-transitory storage medium 1007 can store programs and data to implement any of the methods/features described herein.”):
retrieve a plurality of toxicity values of the product from a toxicity database, wherein the toxicity values correspond to a plurality types of the product respectively (para. [0051]: “wherein the risk elements for each component are accessed and stored in the database. Each component will be assigned risk elements by the Advisory Board (or any other source). Some components present a risk of cancer, some components are toxic, some components present a risk of allergic reaction, etc. The risk data elements are based on scientific research and judgment and can be adjusted based on new information. If a component is not toxic, it will have a low value assigned to its toxicity. However, if a component is known to be highly toxic, a high value will be associated with the component's toxicity representing a higher health risk. The Scientific Advisory Board will base its determinations on certification authorities which can include peer-reviewed journals, research associations, and government agencies to determine risk elements. Thus, in operation 103, a risk element for each component from operation 102 is retrieved from a database/source and also stored in the database used to store component amounts in operation 102 indexed along with the respective product. The risk element stored for a product can take into consideration the amount/concentration of the component (e.g., some components may have little or no risk at low amounts but can be high risk at high amounts).” The risk element of plurality of components accessed and stored from the database is representative of a plurality types of product corresponding to toxicity values. In para. [0064]-[0065] disclosing the electronic computer retrieves the components present in the cosmetic product from server/database (Fig. 2) including the risk weightings, exposure weights, and threshold point. In para. [0061]-[0063] describes the threshold for components to cause harm in numeric value/points which is representative of toxicity value);
retrieve a plurality of weight values of the product from a weight database, wherein the weight values correspond to the types of the product respectively (para. [0057]-[0059], disclosing the assigning of health risk weighting for each components, which is representative of weight values of corresponding to the types of the product. In para. [0064]-[0065] disclosing the electronic computer retrieves the components present in the cosmetic product from server/database (Fig. 2) including the risk weightings, exposure weights, and threshold point.)
determine the safety index of the product according to the toxicity values and the weight values (Para. [0067]: “The method then proceeds to operation 303 where the cumulative risk weight is multiplied by both the exposure weight and by the threshold points to calculate a component health risk score. Component health risk scores, or, the health risk score for each component, are shown in Table 6. The component health risk score can be computed by any computer described herein and operated by any party (e.g., the advisory panel, the laboratory, a certifying authority whose role is to compute and distribute composite scores, private parties, etc.). A component health risk score is calculated for each component as shown in the rows of Table 6. The method then proceeds to operation 304 where each of the component health risk scores for a particular product are summed to determine a cumulative health risk score. The cumulative health risk score represents an overall health score for a particular product considering all of its components/ingredients. The cumulative health risk score can be computed by any computer described herein and operated by any party described herein (e.g., the advisory panel, the laboratory, a certifying authority whose role is to compute and distribute composite scores, private parties, etc.).” Hicks discloses the health score is determined based on threshold points, risk weight, and exposure weight, which is representative of safety index determined based on toxicity values and weight values, via computer).
Claims 2 and 12, Hicks discloses the method of claim 1 and the computer system of claim 11. Hicks further discloses
wherein a toxicity test is optionally performed to a plurality of samples of the types of the product to obtain the toxicity values, and the method further comprises: storing, by the computing system, the toxicity values in the toxicity database (Para. [0051]: “, the method proceeds to operation 103, wherein the risk elements for each component are accessed and stored in the database. Each component will be assigned risk elements by the Advisory Board (or any other source). Some components present a risk of cancer, some components are toxic, some components present a risk of allergic reaction, etc. The risk data elements are based on scientific research and judgment and can be adjusted based on new information. If a component is not toxic, it will have a low value assigned to its toxicity. However, if a component is known to be highly toxic, a high value will be associated with the component's toxicity representing a higher health risk. The Scientific Advisory Board will base its determinations on certification authorities which can include peer-reviewed journals, research associations, and government agencies to determine risk elements. Thus, in operation 103, a risk element for each component from operation 102 is retrieved from a database/source and also stored in the database used to store component amounts in operation 102 indexed along with the respective product. The risk element stored for a product can take into consideration the amount/concentration of the component (e.g., some components may have little or no risk at low amounts but can be high risk at high amounts).” Disclosing the storing of risk elements for each component in the database. In para. [0052]-[0053] disclosing the testing and storing of any and all cosmetic products for all components in the product, including  each component's amounts and concentrations (or relative intensity), and a risk element for each component and the component's amounts and concentrations. In para. [0055]-[0056] disclosing the different range of quantities and amount of a component contributes to different health risk, each component further has array of possible effects, therefore health risk are determined for all samples of the types of the product to be summed for the cumulative score). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Predale et al. (US 20110246397 A1), hereinafter “Predale.”
Claims 3 and 13, Hicks discloses the method of claim 2 and the computer system of claim 12. 
However, Hicks fails to expressly teach: wherein the toxicity test includes an acute toxicity test and the toxicity values are associated with lethal concentration 50% (LC50) values. 
Nonetheless, Predale which is directed to system and methods for evaluating environmental hazard of various chemical components in formulated products based on toxicity, specifically teaches:
wherein the toxicity test includes an acute toxicity test and the toxicity values are associated with lethal concentration 50% (LC50) values (Para. [0047]: “one may obtain acute aquatic toxicity benchmarks from three indicator organisms representing one primary producer (e.g., the chemical concentration causing a 50% inhibition in the algae growth rate in a 72-hour study, or an algae EC50), one primary consumer (e.g., the chemical concentration causing immobilization to 50% of a water fla population in a 48-hour study using Daphnia species, or a daphnid EC50), and one secondary consumer (e.g., the chemical concentration in water causing mortality to 50% of a fish population in a 96-hour study, or a fish LC50).”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the determining of toxicity test of Hicks to include an acute toxicity test and the toxicity values are associated with lethal concentration 50% (LC50) values as taught in Predale for the motivation of providing a more accurate system and method in estimation of chemical’s acute short-term toxicity to aquatic organisms such as fish, aquatic invertebrates, and aquatic plants by using Structure Activity Relationships (SARs). Structure Activity Relationships, or SARs, is a technique routinely used by the U.S. EPA Office of Pollution Prevention and Toxics under the New Chemicals Program to estimate the toxicity of industrial chemicals being reviewed in response to Pre-Manufacture Notices mandated under Section 5 of the Toxic Substances Control Act (TSCA). (Para. [0047] of Predale)
Claims 4 and 14, Hicks discloses the method of claim 2 and the computer system of claim 12. 
However, Hicks fails to expressly teach: wherein the toxicity test includes a chronic toxicity test and the toxicity values are associated with estradiol equivalent concentration (EEQ) values. 
Nonetheless, Predale which is directed to system and methods for evaluating environmental hazard of various chemical components in formulated products based on toxicity, specifically teaches:
wherein the toxicity test includes a chronic toxicity test and the toxicity values are associated with estradiol equivalent concentration (EEQ) values (Para. [0069] teaching the potent chronic toxicity test, “the Potent Chronic Toxicity Penalty is used for ingredients that have been clearly identified in the scientific literature as capable of eliciting adverse effects at low concentrations in the environment due to endocrine disruption, but have not yet been identified as such by regulatory authorities (ingredients identified as endocrine disruptors by regulatory authorities are penalized as part of the Regulatory List Penalty described below). In the present invention, this penalty accounts for potential environmental (i.e., not human health) effects of ingredients that have been shown to elicit estrogen-like effects to fish. Feminization of fish has been observed in natural waters, and is a cause of concern among regulators, non-governmental organizations, and the public. Chemicals with estrogen-like activity can cause the feminization of male fish leading to population declines.”
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the determining of toxicity test of Hicks to include wherein the toxicity test includes a chronic toxicity test and the toxicity values are associated with estradiol equivalent concentration (EEQ) values as taught in Predale for the motivation of providing a more accurate system and method in estimation of chemical’s chronic long term toxicity to aquatic organisms such as fish, aquatic invertebrates, and aquatic plants by using Structure Activity Relationships (SARs). Structure Activity Relationships, or SARs, is a technique routinely used by the U.S. EPA Office of Pollution Prevention and Toxics under the New Chemicals Program to estimate the toxicity of industrial chemicals being reviewed in response to Pre-Manufacture Notices mandated under Section 5 of the Toxic Substances Control Act (TSCA). (Para. [0047] of Predale)
Allowable Subject Matter over Prior Art
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, other rejections would remain.
The following is a statement of reasons for the indication of allowable subject matter over prior art: The closest prior art reference is Hicks et al. (US 20150100516 A1), however, Hicks does not disclose the weight values includes sales volume and the specific formula for determining safety index of the product, formula for determining toxicity value based on number of samples and types of the product, the transformation of formula for toxicity value, formula for determining weight value of the type of the product, and rank weights based on product popularities based on sales volume.
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Long et al. (US20060004474A1) is directed to methods for evaluating the environmental impact of various chemical components as a function of their proposed functional use in a chemical product, methods for formulating products based on those evaluations, and databases for assisting in those methods. Consumer products can be environmentally improved using these methods. Environmental criteria are in part developed based on the nature of the ultimate use of the product, and usually vary for a given chemical between types of proposed uses. The environmental classes for components are adjusted by their weight representation in the final product.
Bowles et al. (US20140278130A1) is directed to a computer-implemented method for evaluating the toxicity of chemical compounds. In particular, some embodiments of the invention comprise importing microarray data representing measurements of the RNA transcription from hepatocytes, and running at least one algorithm (such as a coefficient penalized linear regression algorithm) on the imported data to assess potential adverse drug effects. After the evaluation has been carried out, the results are exported to reports or databases.
Asker, Susanne. "Ecotoxicological test methodology for environmental screening of the European Water Framework Directives Priority substances-adjusted to Swedish regional conditions." Degree project in biology. Biology Education Centre, Uppsala Universitet (2011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.